I concur in the result.
The Circuit Judge was bound to consider, and his decree indicates that he did consider, all the affidavits submitted on both sides as to all the issues involved, including the wife's alleged drunkenness and other misconduct, in reaching his conclusion that the plaintiff had made out aprima facie case for the allowance of alimony and counsel fees.
The consideration of all the evidence on the preliminary motion was for the Circuit Judge, and this Court will not disturb his conclusion, unless it is clearly opposed to the weight of the evidence. As there was strong testimony on both sides, the conclusion of the Circuit Judge must stand.